         Case 1:21-cv-06579-JMF Document 19 Filed 08/20/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
n:\                                                 Southern District of New York

                                                    86 Chambers Street
                                                    New York, New York 10007



                                                    August 19, 2021

BY ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2202
New York, NY 10007

               Re:    Knight First Amendment Institute at Columbia University v. Federal
                      Bureau of Prisons, et ano., No. 21 Civ. 6579 (JMF)

Dear Judge Furman:

        This Office represents the defendants, the Federal Bureau of Prisons and the U.S.
Department of Justice (collectively, “Defendants”), in the above-referenced case brought by
plaintiff the Knight First Amendment Institute at Columbia University (“the Knight Institute”),
pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. I write respectfully
pursuant to Part 1.F of the Court’s Individual Rules and Practices to request an extension of the
time for Defendants to answer the complaint, from September 9, 2021, to September 17, 2021.
This is Defendants’ first request for an extension of time to respond to the complaint, and the
Knight Institute consents to this request.

         Defendants request this extension because undersigned counsel was assigned to this case
only this week but is unavailable from August 21 through September 12 on account of
previously scheduled leave and an extended childcare gap. There are currently no deadlines or
appearances scheduled in this case, but by separate joint letter the parties have requested that a
joint status letter also be due on September 17.
         Case 1:21-cv-06579-JMF Document 19 Filed 08/20/21 Page 2 of 2

Honorable Jesse M. Furman
Page 2

      We thank the Court for its consideration of this request.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                         By: s/ Anthony J. Sun
                                             ANTHONY J. SUN
                                             Assistant United States Attorney
                                             86 Chambers St., 3rd Floor
                                             New York, New York 10007
                                             (212) 637-2810

cc:   (by ECF)
      Stephanie Krent
      Alex Abdo
      Counsel for Plaintiff



Application GRANTED. Defendants' deadline to respond to the Complaint is
extended to September 17, 2021. The Clerk of Court is directed to terminate
ECF No. 17. SO ORDERED.



                                                                  August 19, 2021
